DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 8-9, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuragi et al. (US 2002/0069789) in view of a precedent case law.
Katsuragi et al. discloses an ink jet printing method comprising: 
           scanning a printing medium in a scanning direction a plurality of times with an ink jet head (FIG. 4, element 65-66) from which inks and a treatment liquid acting to flocculate one or more constituents of the inks are ejected, the ink jet head including:
                            first ink nozzles (FIG. 9, element 114) filled with an ink and arranged in a sub-scanning direction (FIG. 9, element 2) intersecting the scanning direction (FIG. 9, element 1);
                                           second ink nozzles (FIG. 9, element 113) filled with an ink having a different composition from the ink of the first ink nozzles, the second ink nozzles being arranged in the sub-scanning direction (FIG. 9, element 2); and
                                           treatment liquid nozzles (FIG. 9, element 115) filled with the treatment liquid and arranged in the sub-scanning direction, at least some of the treatment liquid nozzles being FIG. 9, element 2) with the first and the second ink nozzles, wherein
                                             the first ink nozzles (FIG. 9, element 114) are the closest of the ink nozzles to the treatment liquid nozzles (FIG. 9, element 115) in the scanning direction (FIG. 9, element 1), and the second ink nozzles (FIG. 9, element 113) are arranged opposite the treatment liquid nozzles (FIG. 9, element 115) in the scanning direction (FIG. 9, element 1) with respect to the first ink nozzles (FIG. 9, element 114), 
            wherein the treatment liquid nozzles are in an arrangement in the central one-fourth in the scanning direction of all the nozzles (FIG. 11 shows the liquid composition nozzles located in the middle of the nozzle array and at about the central one-third in the nozzle array. This slightly difference of the position of the treatment liquid nozzles between the claim and the prior art does not distinct the claim position from that in the prior art. In fact, the Specification as filed does not teach wherein each position of the treatment liquid nozzles has a technical characteristic/advantage distinct from that of the other positions. The Specification in paragraph [0058] simply teaches “the treatment liquid nozzles may be in an arrangement in the central one-third” and “in the central one-fourth, one-fifth, or one-sixth of the nozzles” without further addresses the technical characteristic/advantage of each arrangement. As a result, such arrangement is considered just as a design choice and thus does not carry patentable weight), and
            wherein when the ink of the first/second ink nozzle is mixed with a solution of calcium acetate in water, the ink of the firs/second ink nozzles exhibits a viscosity increased relative to the viscosity before being mixed (paragraph [0059] and claim 27: The reaction of ink and the polyvalent metal causes the increase in viscosity of the color ink, wherein the polyvalent metal salt is selected from the group consisting calcium acetate).

Regarding to claim 4: wherein the treatment liquid is applied onto a printing region of the printing medium in a proportion from 20% by mass to 50% by mass relative to the mass of the inks applied onto the printing region (paragraph [0014]).
Regarding to claim 8: wherein the ink jet head further includes third ink nozzles filled with an ink and arranged in the sub-scanning direction, the third ink nozzles being located opposite the first ink nozzles in the scanning direction with respect to the treatment liquid nozzles, the third ink nozzles being the closest of the ink nozzles opposite the first ink nozzles to the treatment liquid nozzles in the scanning direction (FIG. 11 shows two color ink nozzles 134 located on both sides of the liquid composition nozzles 135), wherein when the ink of the third ink nozzles is mixed with a solution of 5% by mass of calcium acetate in water in a ratio of 2:1, the ink of the third ink nozzles exhibits a viscosity increased by a factor of 6.0 or less relative to the viscosity before being mixed (Please see the rejection of claim 1).
Regarding to claim 9: wherein the ink jet head further includes ink nozzles filled with an ink opposite the first ink nozzles (FIG. 11, element 134 on the right side of element 135) in the scanning direction with respect to the treatment liquid nozzles (FIG. 11, element 135), the ink nozzles opposite the first ink nozzles including: third ink nozzles (FIG. 11, element 134 on the left side of element 135) located closest to the treatment liquid nozzles in the scanning direction; and fourth ink nozzles FIG. 11, element 132) located opposite the treatment liquid nozzles in the scanning direction with respect to the third ink nozzles, wherein when the ink of the third ink nozzles is mixed with a solution of 5% by mass of calcium acetate in water in a ratio of 2:1, the ink of the third ink nozzles exhibits a viscosity increased by a factor of 6.0 or less relative to the viscosity before being mixed, and when the ink of the fourth ink nozzles is mixed with a solution of 5% by mass of calcium acetate in water in a ratio of 2:1, the ink of the fourth ink nozzles exhibits a viscosity increased by a factor of more than 6.0 relative to the viscosity before being mixed (Please see the rejection of claim 1).
Regarding to claim 15: wherein the treatment liquid contains at least one of cationic resins, organic acids, and multivalent metal salts as a flocculant (paragraph [0012]).
Regarding to claim 17: wherein in the scanning of the printing medium performed in the scanning direction a plurality of times, the treatment liquid is ejected from the portions of the treatment liquid nozzles coincident in position in the sub-scanning direction with the first and the second ink nozzles, and inks are ejected from the portions of the first and the second ink nozzles coincident in position in the sub-scanning direction with the treatment liquid nozzles (paragraphs [0013]-[0014]).
2.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuragi et al. (US 2002/0069789) in view of a precedent case law, and further in view of Furukawa et al. (US 8083339).
Katsugari et al., as modified, discloses the claimed invention as discussed above, except wherein the treatment liquid nozzles include first treatment liquid nozzles and second treatment liquid nozzles with the first and the second ink nozzles therebetween in the scanning direction.
Furukawa et al. discloses a printing apparatus comprising a nozzle array including first treatment liquid nozzles and second treatment liquid nozzles (FIG. 3, elements 36 and 41) with a plurality of color ink nozzles (FIG. 3, elements 37-40) therebetween in a scanning direction.
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the treatment liquid nozzles in Katsugari’s printing apparatus to be first and second FIG. 3).
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. Please see the rejection above for explanations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853